Case 2:19-bk-12607-BR       Doc 121 Filed 10/21/20 Entered 10/21/20 15:35:32                      Desc
                              Main Document Page 1 of 2


 1   Aram Ordubegian (SBN 185142)
     Andy S. Kong (SBN 243933)
 2   Annie Y. Stoops (SBN 286325)
     ARENT FOX LLP                                                    FILED & ENTERED
 3   555 West Fifth Street, 48th Floor
     Los Angeles, CA 90013-1065
 4   Telephone:    213.629.7400                                              OCT 21 2020
     Facsimile:    213.629.7401
 5   Email:        aram.ordubegian@arentfox.com
                   andy.kong@arentfox.com                               CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
 6                 annie.stoops@arentfox.com                            BY fortier    DEPUTY CLERK


 7   Attorneys for Chapter 7 Trustee

 8
                               UNITED STATES BANKRUPTCY COURT
 9
                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
10
     In re:                                             Case No. 2:19-bk-12607-BR
11
     VOIP GUARDIAN PARTNERS I, LLC,                     Chapter 7
12
                        Debtor.                         ORDER GRANTING MOTION TO
13                                                      APPROVE SECOND STIPULATION
                                                        BETWEEN CHAPTER 7 TRUSTEE AND
14                                                      RECEIVER FOR THE ESTATE OF
                                                        DIRECT LENDING INCOME FUND LP
15
                                                        [No Hearing Required Under LBR 9013-1(o)]
16

17

18

19            The Court has reviewed and considered the Motion to Approve Second Stipulation
20   Between Chapter 7 Trustee and Receiver for the Estate of Direct Lending Income Fund LP [Dkt.
21   No. 114] (the “Motion”) filed in the above-captioned case. All capitalized terms used herein shall
22   have the meaning ascribed to them in the Motion unless otherwise defined.
23            After considering the Motion; the notice of the Motion; the Declaration of Timothy Yoo
24   in support of the Motion; and the record in this case, the Court finds that: (1) notice of the Motion
25   was adequate and appropriate under the particular circumstances and no other notice need be
26   given; (2) no hearing on the Motion is required pursuant to the Local Bankruptcy Rules; (3) the
27   Court has jurisdiction over this matter (and that all parties with any interest in the relief requested
28   in the Motion, by failing to object, have consented thereto); and (4) the legal and factual bases set
Case 2:19-bk-12607-BR         Doc 121 Filed 10/21/20 Entered 10/21/20 15:35:32              Desc
                                Main Document Page 2 of 2


 1   forth in the Motion establish that the relief requested in the Motion is in the best interest of the

 2   above-captioned bankruptcy estate, and for good and sufficient cause appearing therefor,

 3           IT IS ORDERED THAT:

 4           1.      The Motion is GRANTED in its entirety.

 5           2.      The Stipulation attached as Exhibit A to the Motion is approved.

 6           3.      The Trustee is authorized to execute any and all documents necessary to effectuate

 7   the Stipulation.
                                                     ###
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   Date: October 21, 2020

25

26
27

28



                                                   -2-
